PER CURIAM.
Appellant challenges his conviction for delivery of cocaine pursuant to sections *746893.03(2)(a)4. and 893.12(l)(a), Florida Statutes (1997), on the ground that the trial court erred by leaving the courtroom during voir dire of prospective jurors. The State concedes error, and we reverse. See State v. Singletary, 549 So.2d 996, 999 (Fla.1989) (“[N]o questioning of prospective jurors in a criminal case may take place outside of the presence of a trial judge. This requirement cannot be waived by anyone, including a defendant.”) (footnote omitted).
Reverse and remand for a new trial.
WARNER, C.J., STEVENSON, J., and KREEGER, JUDITH L., Associate Judge, concur.